COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        USPLS, LC v. Patrick Gaas and Daniel Shank

Appellate case number:      01-20-00604-CV

Trial court case number:    2019-42530

Trial court:                129th District Court of Harris County

       Appellant, USPLS, LC, has filed an unopposed motion to substitute counsel on
appeal. Appellant is currently represented by Ross Spence and Bryan Prentice of Snow &
Green LLP f/k/a Snow Spence Green LLP. Mr. Spence, appellant’s attorney in charge on
appeal, has withdrawn from Snow & Green LLP, and as of September 30, 2020, is
practicing at Spence, Desenberg & Lee PLLC. Accordingly, appellant requests that Bryan
Prentice of Snow & Green LLP, be allowed to withdraw as appellant’s counsel, and Mr.
Spence and Henry W. Knight of Spence, Desenberg & Lee PLLC, be substituted as counsel
on appeal. The motion is granted. See TEX. R. APP. P. 6.5(b).
      The Clerk of this Court is directed to note the withdrawal of Bryan Prentice of Snow
& Green LLP as counsel for appellant and substitute Ross Spence and Henry W. Knight of
Spence, Desenberg & Lee PLLC as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: _____/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court

Date: __October 27, 2020___